In The


Court of Appeals


Ninth District of Texas at Beaumont


  ______________________

 
NO. 09-07-193 CV

 ______________________

 
IN RE TODDRICK LYONS




Original Proceeding



MEMORANDUM OPINION 

	Toddrick Lyons seeks mandamus relief against his counsel at trial and on appeal in
a criminal case.  Lyons asks this Court to compel the trial court to order Lyons's former and
present counsel "to turn over all of Applicant's records and files, including any plea bargain
arrangements, memos with the District Attorney's Office, motions filed, and transcripts
obtained in both the pre-trial and post-conviction stages of Applicant's trial."  We understand
that Lyons has access to the appellate record in his criminal case, but seeks access to
documents in his trial lawyer's files that are outside the record in the criminal case.  Lyons
claims he asked his counsel to provide a copy of the file on March 13, 2007, and claims that
on that same day he asked the trial court to assist him in obtaining the files.  
	On April 19, 2007, we notified the relator that his petition did not comply with
appellate rules governing original proceedings.  See Tex. R. App. P. 52.3, 52.7.  We provided
an extension of time.  Relator did not present a mandamus record to document his efforts to
obtain his files or certify that he mailed a copy of the petition to his trial counsel, appellate
counsel, and the trial court.  Lyons subsequently filed a declaration of inability to pay costs,
but never provided a mandamus record or showed that his lawyers and the trial judge were
aware that he was seeking mandamus relief in this Court.
	The relator has not shown that he is entitled to mandamus relief from this Court.  See
State ex rel. Hill v. Court of Appeals for the Fifth Dist., 34 S.W.3d 924, 927 (Tex. Crim. App.
2001).  Accordingly, we deny relief on the petition for writ of mandamus..
	PETITION DENIED.
									PER CURIAM
Submitted on June 6, 2007
Opinion Delivered August 2, 2007

Before McKeithen, C.J., Gaultney and Horton, JJ.